Citation Nr: 1116491	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hepatitis C infection.


2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and a friend




ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, the Veteran, his brother, and a friend testified during a hearing before the undersigned Acting Veterans Law Judge at the VA Central Office in Washington, DC.  A transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in Remand that follows the Order section of the Decision below.


FINDING OF FACT

A hepatitis C infection was first demonstrated many years after service and is not etiologically related to service.


CONCLUSION OF LAW

A hepatitis C infection was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April, August, and December 2004, prior to the date of the issuance of the appealed May 2005 rating decision. 

The Board further notes that, in June 2008, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was thereafter readjudicated in October 2008 and April 2010 supplemental statements of the case.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran. 
 
The Board notes that under the recently published version of 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In regard to the claim for service connection for hepatitis-C infection decided herein, the Veteran has not been afforded a VA examination, nor has a VA opinion been sought.  However, the Veteran has not submitted a prima facie case for service connection so VA examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board notes in this regard the Veteran has not asserted, and the evidence of record does not show, chronic symptoms since discharge from service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria - Service Connection: Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Background and Analysis

The Veteran claims that he is entitled to service connection for a hepatitis C infection because he believes it was incurred due to his sharing needles while using drugs during his active duty service in Vietnam.  The Veteran asserted that in order to cope with the stress of serving in Vietnam he began taking heroin using shared needles and that due to this he contracted a hepatitis C infection.  

The service treatment records are negative for findings with respect to hepatitis C. 
The post service medical treatment records first show evidence of hepatitis C in a February 1999 report which notes that the Veteran's hepatitis C infection was discovered in 1996.  The Veteran was asked multiple times to submit evidence of risk factors in service that would contribute to a hepatitis C infection, to date the only submitted evidence of any risk factors are the Veteran statements regarding intravenous (IV) drug use, while in service.  The Veteran never submitted any evidence of any other risk factor associated with a hepatitis C infection.  The risk factors for a hepatitis C infection include blood transfusions, multiple sexual partners, and IV drug use.  

VA treatment records note a history of hepatitis C; however, none of these records comment as to the source of the history and the etiology of the infection.  

In a March 2004 VA psychiatry consultation, the Veteran noted that he had a history of IV heroin use dating back to 1964, stating that he shared needles.  The Veteran also stated that he began intranasal use in 1987.  The Veteran also reported a history of crack and cocaine use beginning in 1993.  

In the February 1999 psychiatric consultation, the August 2008 VA (PTSD examination, and at the Veteran's February 2011 central office hearing, the Veteran stated he began IV drug use in Vietnam and believed that this is how he contracted his hepatitis C infection.

In this case, the record contains no competent medical opinion showing a relationship between hepatitis and either active service or a service-connected disorder.  The service treatment records are silent as to any complaints or findings referable to hepatitis and the first diagnosis is noted to be in 1996, 25 years following the Veteran's separation from active duty service.  The Veteran has not asserted, and the evidence of record does not show, that he had symptoms consistent with undiagnosed hepatitis-C infection until many years after discharge from service.

The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board notes that the Veteran has testified to his belief of a relationship between his active service and hepatitis; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Board particularly notes the Veteran has a documented post-service history of risk factors including drug abuse.  Given the late onset of hepatitis C, and given his post-service risk factors, it is more likely that he acquired the infection post-service than remote past during service.

As such, service connection for a hepatitis C infection is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a hepatitis C infection is denied.


REMAND

The Board has determined that additional evidentiary development is necessary prior to rendering a determination on the merits of the claim.  Accordingly, further appellate consideration will be deferred and the claim remanded for action as described below.

The Veteran asserts that he has PTSD due to his service in Vietnam.  

The Board notes that in this case a March 2008 RO finding conceded the Veteran was stationed at a base that received incoming artillery and rocket fire; his stressors are thus confirmed to that extent.  The Veteran also has a current diagnosis of PTSD.  

The Veteran testified that although his DD214 states that he was a cook in-service, he was actually required to perform the duties of an infantryman.  At the August 2008 VA PTSD examination, the examiner stated that the Veteran was vague in describing his specific combat experiences.  However, the examiner reported that the Veteran's emotional distress surrounding the topic appeared to be genuine.  The examiner further stated the Veteran had much stress related to a recent cancer diagnosis.  The examiner did not offer an opinion as to whether the Veteran's PTSD was in any part caused by the Veteran's service experiences, to include his verified stressors.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

In this case, the Board finds that the previous VA examination in August 2008 inadequate for the purposes of determining the etiology of the Veteran's PTSD, especially in light of the new VA criteria for stressors.  

Upon remand, the RO should ensure that all due process requirements are complied with, to include providing a VA examination.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) and 38 C.F.R. § 3.159(b), (c) (2010), to include providing the Veteran a VA examination, and giving the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  Once the development above has been completed, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the etiology of the Veteran's PTSD.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner is advised the Veteran is competent to report events in service, to include stressful events.  The examiner should determine the Veteran's credibility based on the interview and on review of the Veteran's psychiatric history of record.

Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due to fear of hostile action in Vietnam.

The examiner must provide complete rationale for all conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case.  The Veteran should be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


